Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3 and 11-13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lee et al. US. PGPub 2018/0188606 (“Lee”).
Re 1: A backlight unit, comprising:
a plurality of light emitting elements 350 disposed on a substrate 310 (Figs. 2, 5); and
a transparent sheet 410 disposed on the plurality of light emitting elements (Fig. 5), the transparent sheet including a plurality of optical path changing patterns 450, each of the plurality of optical path changing patterns disposed at a position overlapping a respective light emitting element of the plurality of light emitting elements on an opposite side of a surface of the transparent sheet adjacent to the plurality of light emitting elements (Fig. 5; ¶118).

Re 2: wherein each of the plurality of optical path changing patterns has a first thickness at a central region being different from a second thickness at an outer region (Fig. 5).

Re 3: wherein the first thickness at the central region is greater than the second thickness at the outer region (Fig. 5).

Re 11: 
a display panel 100 (Fig. 5; ¶42); and
a backlight unit disposed under the display panel and configured to emit light to the display panel,
wherein the backlight unit includes:
a plurality of light emitting elements 350 disposed on a substrate 310 (Figs. 2, 5); and
a transparent sheet 410 disposed on the plurality of light emitting elements (Fig. 5), the transparent sheet including a plurality of optical path changing patterns 450, each of the plurality of optical path changing patterns disposed at a position overlapping a respective light emitting element of the plurality of light emitting elements on an opposite side of a surface of the transparent sheet adjacent to the plurality of light emitting elements (Fig. 5; ¶118).

Re 12: wherein each of the plurality of optical path changing patterns has a first thickness at a central region being different from a second thickness at an outer region (Fig. 5).

Re 13: wherein the first thickness at the central region is greater than the second thickness at the outer region (Fig. 5).


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, 4-7, 11-13, 15-17 of U.S. Patent No. 11256134 (“Patent”). Although the claims at issue are not identical, they are not patentably distinct from each other because:

17/575,522 Claim
Comparison
U.S. Patent No. 11256134 (“Patent”) Claim
1. a plurality of light emitting elements disposed on a substrate; and a transparent sheet disposed on the plurality of light emitting elements, the transparent sheet including a plurality of optical path changing patterns, each of the plurality of optical path changing patterns disposed at a position overlapping a respective light emitting element of the plurality of light emitting elements on an opposite side of a surface of the transparent sheet adjacent to the plurality of light emitting elements.
The highlighted portion on the right showcases language identical in the Patent to the instant application. The Patent includes further limitations, making it a narrower version of the instant application’s claim.
1. a plurality of light emitting elements disposed on a substrate, each of the plurality of light emitting elements having a flip chip structure; a reflector disposed between respective adjacent light emitting elements of the plurality of light emitting elements, the reflector having a plurality of first grooves, each of the plurality of first grooves having a predetermined size disposed on a respective upper surface of the reflector; and a transparent sheet disposed on the reflector and the plurality of light emitting elements, the transparent sheet including a plurality of optical path changing patterns, each of the plurality of optical path changing patterns disposed at a position overlapping a respective light emitting element of the plurality of light emitting elements on an opposite side of a surface of the transparent sheet adjacent to the plurality of light emitting elements, each of the plurality of optical path changing patterns having a first thickness at a central region being greater than a second thickness at an outer region.
2. wherein each of the plurality of optical path changing patterns has a first thickness at a central region being different from a second thickness at an outer region.
Claim 2, on the left, only discusses the thickness being different and Patent’s claim 1, on the right, teaches both that the thicknesses are different and that one region is thicker than the other thus it is a narrower teaching (on the right) that encompasses the broader teaching (on the left).
1. each of the plurality of optical path changing patterns having a first thickness at a central region being greater than a second thickness at an outer region.
3. wherein each of the plurality of optical path changing patterns has a first thickness at a central region being different from a second thickness at an outer region; wherein the first thickness at the central region is greater than the second thickness at the outer region.
Claim 3 on the left (Examiner included the limitations it inherited from its parent claim, claim 2) is nearly identical to the last limitation of the Patent’s claim 1, insofar as both recite that there is a varying thickness with the central region having a greater thickness than the outer region.
1. each of the plurality of optical path changing patterns having a first thickness at a central region being greater than a second thickness at an outer region.
4. further comprising a reflector disposed between respective adjacent light emitting elements of the plurality of light emitting elements, the reflector having a plurality of first grooves.
Claims are nearly identical once again, with the difference being the instant application’s claims are broader but still in the scope of the narrower Patent claims.
1. a reflector disposed between respective adjacent light emitting elements of the plurality of light emitting elements, the reflector having a plurality of first grooves
5. wherein the reflector includes a resin disposed in the plurality of first grooves.
Claims are nearly identical once again, with the difference being the instant application’s claims are broader but still in the scope of the narrower Patent claims.
2. wherein the reflector includes a resin disposed in the plurality of first grooves.
6. wherein the reflector includes a plurality of protrusions protruding from portions of the reflector adjacent to the plurality of light emitting elements in a first direction toward the transparent sheet, and each of the plurality of first grooves is positioned between respective adjacent protrusions of the plurality of protrusions.3
Id.
3. wherein the reflector includes a plurality of protrusions protruding from portions of the reflector adjacent to the plurality of light emitting elements in a first direction toward the transparent sheet, and each of the plurality of first grooves is positioned between respective adjacent protrusions of the plurality of protrusions.
7. wherein a first optical path changing pattern of the optical path changing patterns includes a white ink disposed in a second groove formed at a position on the transparent sheet overlapping with the respective light emitting element, the second groove having a first depth at a central region of the second groove being greater than a second depth at an outer region of the second groove.
Id.
5. wherein a first optical path changing pattern of the optical path changing patterns includes a reflection filter reflecting light having a first wavelength emitted from the respective light emitting element, the reflection filter being disposed in a second groove formed at a position on the transparent sheet overlapping with the respective light emitting element, the second groove having a first depth at a central region of the second groove being greater than a second depth at an outer region of the second groove.
8. wherein a first optical path changing pattern of the optical path changing patterns includes a reflection filter reflecting light having a first wavelength emitted from the respective light emitting element, the reflection filter being disposed in a second groove formed at a position on the transparent sheet overlapping with the respective light emitting element, the second groove having a first depth at a central region of the second groove being greater than a second depth at an outer region of the second groove.
Id.
5. wherein a first optical path changing pattern of the optical path changing patterns includes a reflection filter reflecting light having a first wavelength emitted from the respective light emitting element, the reflection filter being disposed in a second groove formed at a position on the transparent sheet overlapping with the respective light emitting element, the second groove having a first depth at a central region of the second groove being greater than a second depth at an outer region of the second groove.
8. wherein the reflection filter includes a plurality of reflection layers including highly reflective materials, and each of the reflection layers has a thickness different from each other.
Id.
6. wherein the reflection filter includes a plurality of reflection layers including highly reflective materials, and each of the reflection layers has a thickness different from each other.
9. wherein the reflection filter includes a plurality of reflection layers including highly reflective materials, and each of the reflection layers has a thickness different from each other.
Id.
6. wherein the reflection filter includes a plurality of reflection layers including highly reflective materials, and each of the reflection layers has a thickness different from each other.
10. wherein a first optical path changing pattern of the optical path changing patterns has a constant curvature between the first thickness at the central region and the second thickness at the outer region or the first optical path changing pattern of the optical path changing patterns has a constant change in thickness from the central region to the outer region.

7. wherein a first optical path changing pattern of the optical path changing patterns has a constant curvature between the first thickness at the central region and the second thickness at the outer region or the first optical path changing pattern of the optical path changing patterns has a constant change in thickness from the central region to the outer region.
11. a display panel; and a backlight unit disposed under the display panel and configured to emit light to the display panel, wherein the backlight unit includes: a plurality of light emitting elements disposed on a substrate; and 23a transparent sheet disposed on the plurality of light emitting elements, the transparent sheet including a plurality of optical path changing patterns, each of the plurality of optical path changing patterns disposed at a position overlapping a respective light emitting element of the plurality of light emitting elements on an opposite side of a surface of the transparent sheet adjacent to the plurality of light emitting elements.
The highlighted portion on the right showcases language identical in the Patent to the instant application. The Patent includes further limitations, making it a narrower version of the instant application’s claim.
11. a display panel; and a backlight unit disposed under the display panel and configured to emit light to the display panel, wherein the backlight unit includes: a plurality of light emitting elements disposed on a substrate, each of the plurality of light emitting elements having a flip chip structure; a reflector disposed between respective adjacent light emitting elements of the plurality of light emitting elements, the reflector having a plurality of first grooves, each of the plurality of first grooves having a predetermined size disposed on a respective upper surface of the reflector; and a transparent sheet disposed on the reflector and the plurality of light emitting elements, the transparent sheet including a plurality of optical path changing patterns, each of the plurality of optical path changing patterns disposed at a position overlapping a respective light emitting element of the plurality of light emitting elements on an opposite side of a surface of the transparent sheet adjacent to the plurality of light emitting elements, each of the plurality of optical path changing patterns having a first thickness at a central region being greater than a second thickness at an outer region.
12-20
These claims are non-obvious variants of each other for substantially the same reasons stated above for the instant application’s claims 2-10.
11-13 and 15-17


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GERALD J SUFLETA II whose telephone number is (571)272-4279. The examiner can normally be reached M-F 9AM-6PM EDT/EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Diane Lee can be reached on (571) 272-2399. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

GERALD J. SUFLETA II
Primary Examiner
Art Unit 2875



/GERALD J SUFLETA II/Primary Examiner, Art Unit 2875